Citation Nr: 0203660	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  01-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to October 
1966.  He died on December [redacted], 1994, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for the cause of the veteran's death.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2001).

In a May 2001 submission, the appellant clarified that she 
desired a videoconference hearing.  She was scheduled to 
appear and testify on April 9, 2002 at a videoconference 
hearing before the undersigned Member of the Board, but the 
hearing was postponed.


For a recognized organization to be designated as an 
appellant's representative, an appellant must execute a VA 
Form 21-22, Appointment of Veterans Service Organization As 
Claimant's Representative.  38 C.F.R. § 20.602 (2001). On the 
date of hearing, the appellant executed a VA Form 21-22.  

The Form 21-22 appointed the current representative, Disabled 
American Veterans (DAV), and authorized VA to disclose to the 
representative the evidentiary record protected by 
38 U.S.C.A. § 7332 (West 1991).  

DAV's Supervisory National Service Officer, Mr. BGP 
(initials), indicated that he did in fact desire a review of 
the claims file prior to a Board hearing.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (January 29, 2001) 
noting one such action is where an appellant has requested a 
field hearing, either a Travel Board hearing or a local 
Hearing Officer (Decision Review Officer) hearing.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).




Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The representative of DAV, Mr. BGP, 
should be given an opportunity to review 
the claims folder, and a reasonable time 
in which to submit a presentation on the 
appellant's behalf. 

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a videoconference 
hearing before a Member of the Board as 
soon as it may be feasible.  Notice 
should be sent to the appellant and her 
service representative, a copy of which 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH 
      Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


